Citation Nr: 1024649	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial rating in excess of 60 percent for the 
service-connected dysphonia due to the service-connected 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1967 to August 1970. 
 
This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision.

The issue of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU) has been raised by the record, as 
indicated from a May 2010 Written Statement; but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
and refers it to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran asserts that the service-connected dysphonia has 
worsened since his last VA examination in December 2008, as 
indicated by a March 2009 Written Statement from the Veteran's 
spouse.  Specifically, she stated that "[h]e [could] not talk on 
the telephone, order food, or go anywhere by himself without 
[her] speaking for him."  She stated that his condition is 
currently worse.  
 
The VA Office of General Counsel has held that, while a lapse of 
time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed in 
instances where the veteran has reported a worsening in the 
disability since his last examination.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).  

Therefore, additional development is warranted to obtain a new VA 
examination and to obtain the Veteran's most current VA medical 
records, pursuant to 38 C.F.R. § 3.159(c)(2).

Prior to arranging for the Veteran to undergo further VA 
examination, VA should obtain and associate with the claims 
folder all outstanding VA medical records and pertinent private 
records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, VA must obtain all outstanding pertinent VA 
medical records, following the current procedures prescribed in 
38 C.F.R. § 3.159 as regards requests for records from Federal 
facilities.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
obtain all outstanding records referable to 
treatment of the Veteran's service-
connected disabilities  by VA or any other 
health care provider.  All records and/or 
responses received should be associated 
with the claims folder.  If any records 
sought are not obtained, the RO should 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

2.  The Veteran should be afforded a VA 
examination, to determine the current 
severity of the service-connected 
dysphonia.  The Veteran's claims file 
should be made available to the examiner, 
and the examiner is requested to review the 
entire claims file in conjunction with the 
examination. 

The examiner should render specific 
findings as to whether the Veteran is 
experiencing the constant inability to 
speak above a whisper or a constant 
inability to communicate by speech. 

All tests and studies deemed necessary by 
the examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim for increase in light of 
all the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  


